igDETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 6,183,033).
In re claim 10, Arai teaches a seat defined by a seat back and a seat bottom, the seat bottom being pivotal relative to the seat back and towards the seat back, the seat having a linkage to hold the seat bottom in the upper position (fig. 13-14).
Arai differs in that it does not explicitly teach a plurality of ground-engaging members; a frame supported by the ground-engaging members; a drivetrain supported by the frame; an occupant compartment comprising a seating area having a seat. The examiner takes official notice that these are well known and conventional components of automobiles and would be obvious to one of ordinary skill. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 6,183,033), as applied above, and further in view of Hanagan (US 2003/0197393).
In re claim 11, Arai differs in that it does not teach the seat includes a linkage 
including a linear force element, which holds the seat in the up position. Attention, however, is directed to Hanagan which teaches a linear force element (90) which is used to control seat position. It would be obvious to one of ordinary skill in the art to modify the apparatus pf Arai with a linear force member element, as taught by Hanagan, in order to ensure the seat is placed in a desired position.
Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 6,183,033) in view of Shimada et al. (US 2014/0225403).
In re claims 18 and 19, Arai teaches a seat frame member;  and the passenger seat extends transversely of the seat frame member so as to cantilever over an end of the seat frame member (fig. 1). Arai differs in that it does not explicitly teach the space under the cantilevered portion of the seat bottom being available for storage. Attention, however, is directed to Shimada which teaches teach the space under the seat bottom being available for storage (T1). It would be obvious to one of ordinary skill in the art to incorporate space under the seat of Arai, as taught by Shimada, in order to provide accessible space for storage.
In re claim 20, Arai further teaches the seat bottom being pivotal 
relative to the seat back and towards the seat back (fig. 13-14). 
In re claim 21, Shimada further teaches the use of storage (fig. 2) under a passenger seat (fig. 2) 
In re claim 27, Arai further teaches the seat having a linkage to hold the seat bottom in the upper position (fig. 13-14).
Claim 28-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 6,183,033) in view of Shimada, as applied above, and further in view of Hanagan.
In re claim 28, Shimada differs in that it does not teach a linkage including a linear force element, which holds the seat in the up position. Attention, however, is directed to Hanagan which teaches a linear force element (90) which is used to control seat position. It would be obvious to one of ordinary skill in the art to modify the apparatus pf 
	In re claim 35, Shimada further teaches the seat can be a driver’s seat defined by a seat back and a seat bottom (clear from fig. 2).  
Allowable Subject Matter
Claims 12-17, 22-26, 29-34 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive. Applicant argues that:
Arai fails to disclose a seat bottom that is pivotal relative to the seat back and towards the seat back. In fact, Arai discloses the opposite, for example in FIGS. 13 and 14, which illustrate the seat bottom pivotal away from the seat back.

The examiner finds the applicant’s argument unconvincing. The rear part of the seat bottom (the side nearest the seat back in fig. 13) pivots toward the seat back when moving from an upright position to a horizontal position. Similarly, the front part of the seat bottom (the side farthest from seat back in fig. 13) pivots toward the seat back when moving from a horizontal to an upright position (clear from fig. 14 – see outline of horizonal far edge relative to upright seat bottom). In either case, the examiner finds the seat bottom being pivotal relative to the seat back and towards it. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EREZ GURARI/Primary Examiner, Art Unit 3618